DocuSign Envelope ID: 0C229267-43EC-4B89-AB23-74A2B608E26D
         Case 5:18-cv-00208-FMO-KK Document 22-5 Filed 10/18/18 Page 1 of 2 Page ID #:111




                  1
                           CENTER FOR DISABILITY ACCESS
                           Chris Carson, Esq., SBN 280048
                  2        Raymond Ballister Jr., Esq., SBN 111282
                           Phyl Grace, Esq., SBN 171771
                  3        Sara Gunderson, Esq., SBN 302582
                           Mail: PO Box 262490
                  4        San Diego, CA 92196-2490
                           Delivery: 9845 Erma Road, Suite 300
                  5        San Diego, CA 92131
                           (858) 375-7385; (888) 422-5191 fax
                  6        sarag@potterhandy.com
                  7        Attorneys for Plaintiff
                  8
                  9
                10                                   UNITED STATES DISTRICT COURT
                11
                                                    CENTRAL DISTRICT OF CALIFORNIA

                12
                           Samuel Love,                               Case: : 5:18-CV-00208-FMO-KK
                13
                                          Plaintiff,                  Declaration of Evens Louis in
                14                                                    Support of Plaintiff’s Motion for
                               v.                                     Summary Judgment
                15
                           Manuel R. Cardenas;
                16         Margarita Arriaga
                17                        Defendants.
                18
                19
                20
                            1. I, the undersigned, am an investigator hired by the Center for
                21
                                Disability Access to conduct an investigation in this case. Based
                22
                                upon my own experience and knowledge, I can competently testify
                23
                                to the following.
                24
                            2. I was given the assignment of going to the Mexican Tire Shop
                25
                                (“Store”) located at or about 15390 7th Street, Victorville,
                26
                                California, and taking photographs and measurements of the parking
                27
                                and the path of travel leading to the Store.
                28


                                                                1
                        Decl. of Louis, Ex. No. 3                              Case: 5:18-CV-00208-FMO-KK
DocuSign Envelope ID: 0C229267-43EC-4B89-AB23-74A2B608E26D
         Case 5:18-cv-00208-FMO-KK Document 22-5 Filed 10/18/18 Page 2 of 2 Page ID #:112




                  1         3. On January 22, 2018, I went to the Store and conducted the
                  2             inspection.
                  3         4. I found that the off-street parking lot serving the Store offered
                  4             approximately 4 parking spaces to its customers, one of which was
                  5             reserved for persons with disabilities.
                  6         5. The reserved parking space measured 96 inches in width.
                  7         6. The access aisle measured just 28 inches in width.
                  8         7. The surface of the reserved parking space had deteriorated with
                  9             broken pieces of asphalt.
                10          8. The outline of the reserved parking space had faded.
                11          9. Apart from the pole mounted signage indicating accessibility, there
                12              was no other signage displayed at or near the reserved parking space.
                13          10.Additionally, the ramp that leads to the entrance of the Store is too
                14              steep and had a slope of 16.9% gradient.
                15          11.I personally took all my measurements with a measuring tape and
                16              slope gauge.
                17          12.The photographs submitted as Exhibit “4” are true and accurate
                18              copies of the photographs of the parking and the path of travel
                19              leading to the Store, that I took on January 22, 2018.
                20          13.I declare under penalty of perjury under the laws of the State of
                21              California and the United States that the foregoing is true and
                22              correct.
                23
                24      Dated: October 15, 2018              By:       __________________________
                25                                                     Evens Louis
                26
                27
                28


                                                                   2
                        Decl. of Louis, Ex. No. 3                              Case: 5:18-CV-00208-FMO-KK
